Exhibit 10.2

 

CHANGE-IN-CONTROL AND SEVERANCE AGREEMENT

 

THIS CHANGE-IN-CONTROL AND SEVERANCE AGREEMENT (this “Agreement”) is entered
into on January 1, 2018, (the “Effective Date”) by and between Tabula Rasa
HealthCare, Inc., a Delaware corporation (the “Company”) and Orsula V. Knowlton
(the “Executive”), collectively referred to herein as the “Parties.”

 

WHEREAS, this Agreement replaces and supersedes all previous agreements between
the Executive and the Company concerning the Executive’s employment.

 

NOW, THEREFORE, in consideration of the premises and of the mutual promises and
covenants contained herein, the Company and the Executive, intending to be
legally bound, hereby agree as follows:

 

1.                                      Definitions.  For purposes of this
Agreement, the terms listed in this Section 1 have the meanings set forth herein
and are supplemented by the information set forth in the Exhibit A to this
Agreement.

 

(a)                                 Accrued Obligations. For purposes of this
Agreement, “Accrued Obligations” shall mean (i) any Base Salary earned through
the Executive’s termination of employment that remains unpaid; (ii) any annual
incentive bonus payable with respect to any fiscal year which ended prior to the
effective date of the Executive’s termination of employment, which remains
unpaid; (iii) any accrued by unused personal time off days; (iv) for a
termination of employment other than for Cause that occurs at least six
(6) months following the commencement of the performance period for such annual
incentive bonus, an amount equal to the Target Incentive Bonus prorated for the
period of the performance period for such annual incentive bonus that the
Executive was employed; and (v) any reimbursement or payment due to the
Executive on or prior to the date of such termination of employment which
remains unpaid to the Executive.  The Accrued Obligations shall be paid
following the Executive’s termination of employment at such times and in
accordance with such policies as would normally apply to such amounts.

 

(b)                                 Base Salary.  For purposes of this
Agreement, “Base Salary” shall mean the annual base salary that the Company
shall pay to the Executive, including any increase made at the discretion of the
Committee, which shall be reviewed in accordance with the review process for
employees of the Company and shall be payable in accordance with the Company’s
normal payroll practices.

 

(c)                                  Board.  For purposes of this Agreement,
“Board” shall mean the Board of Directors of the Company.

 

(d)                                 Cause.  For purposes of this Agreement,
“Cause” shall mean any of the following grounds for the Executive’s termination
of employment listed: (i) the Executive’s knowing and material dishonesty or
fraud committed in connection with the Executive’s employment; (ii) theft,
misappropriation, or embezzlement by the Executive of the Company’s funds;
(iii) the Executive repeatedly negligently performing or failing to perform, or
willfully refusing to perform, the Executive’s duties to the Company (other than
a failure resulting from Executive’s incapacity due to physical or mental
illness); (iv) the Executive’s conviction of or a

 

--------------------------------------------------------------------------------


 

plea of guilty or nolo contendere to any felony, a crime involving fraud or
misrepresentation, or any other crime (whether or not connected with his
employment) the effect of which is likely to adversely affect the Company or its
affiliates; (v) a material breach by the Executive of any of the provisions or
covenants set forth in this Agreement; (vi) a material breach by the Executive
of the Company’s Code of Conduct and Business Ethics; (vii) the Executive’s
appearing on the Office of the Inspector General’s exclusions list; or
(viii) any other act or omission by the Executive that has a material adverse
effect on the Company’s ability to operate.   Prior to any termination of
employment for Cause pursuant to each such event listed in (i), (iii), (v),
(vi), or (viii) above, to the extent such event(s) is capable of being cured by
the Executive, the Company shall give the Executive written notice thereof
describing in reasonable detail the circumstances constituting Cause and the
Executive shall have the opportunity to remedy same within thirty (30) days
after receiving written notice.

 

(e)                                  Change in Control.  For purposes of this
Agreement, a “Change in Control” shall have the same meaning ascribed to such
term under the Company’s 2016 Omnibus Incentive Compensation Plan, as in effect
on the date hereof and as may be amended from time to time, or such successor
plan.

 

(f)                                   Change in Control Period.  For purposes of
this Agreement, the “Change in Control Period” shall mean the period commencing
90 days prior to a Change in Control and ending on the second anniversary of
such Change in Control.

 

(g)                                  CIC Severance Term. For purposes of this
Agreement, the “CIC Severance Term” shall mean the period set forth as such on
Exhibit A.

 

(h)                                 CIC Termination. For purposes of this
Agreement, a “CIC Termination” shall mean termination of the Executive’s
employment by the Company without Cause or by the Executive for Good Reason
during the Change in Control Period, provided that, in either case, a Change in
Control actually occurs.

 

(i)                                     COBRA.  For purposes of this Agreement,
“COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of 1985.

 

(j)                                    Code. For purposes of this Agreement, the
“Code” shall mean the Internal Revenue Code, as amended.

 

(k)                                 Committee.  For purposes of this Agreement,
“Committee” shall mean the Compensation Committee of the Board or its delegate
designated consistent with applicable law.

 

(l)                                     Disability.  For purposes of this
Agreement, “Disability” shall mean a determination that the Executive (i) is
disabled under the Company’s 2016 Omnibus Incentive Compensation Plan, (ii) is
unable to engage in any substantial gainful activity at a similar level of total
compensation by reason of physical or mental impairment which can be expected to
result in death or last for a period of at least twelve (12) consecutive months,
or (iii) is otherwise determined to be disabled by the Committee.

 

2

--------------------------------------------------------------------------------


 

(m)                             Good Reason.  For purposes of this Agreement,
“Good Reason” shall mean the occurrence of one or more of the following, without
the Executive’s consent: (i) material diminution of the Executive’s authority,
duties or responsibilities; (ii) a material change in the geographic location at
which Executive must perform the Executive’s services under this Agreement
(which, for purposes of this Agreement, means relocation of the offices of the
Company at which the Executive is principally employed to a location more than
fifty (50) miles from the location of such offices immediately prior to the
relocation); (iii) a material diminution in the Executive’s Base Salary;
(iv) non-renewal of this Agreement on any Annual Renewal Date; or (v) any action
or inaction that constitutes a material breach by the Company of a material
provision of this Agreement.  The Executive must provide written notice of
termination of employment for Good Reason to the Company within sixty (60) days
after the event constituting Good Reason first occurs, which notice shall state
such Good Reason in reasonable detail.  The Company shall have a period of
thirty (30) days in which it may correct the act or failure to act that
constitutes the grounds for Good Reason as set forth in the Executive’s notice
of termination of employment.  If the Company does not correct the act or
failure to act, the Executive must terminate the Executive’s employment for Good
Reason within sixty (60) days after the end of the cure period, in order for the
termination of employment to be considered a Good Reason termination of
employment.

 

(n)                                 Monthly COBRA Costs. For purposes of this
Agreement, “Monthly COBRA Costs” shall mean an amount equal to the amount active
employees pay for health (including hospitalization, medical, dental, vision
etc.) insurance coverage substantially similar in all material respects as the
coverage provided to other Company employees as of the date of the Executive’s
termination of employment.

 

(o)                                 Outplacement Benefit Term.  For purposes of
this Agreement, “Outplacement Benefit Term” shall mean the period for which
reimbursements of outplacement benefits may be incurred.

 

(p)                                 Outplacement Maximum.  For purposes of this
Agreement, “Outplacement Maximum” shall mean the limit on outplacement expenses
that may be reimbursed under this Agreement.

 

(q)                                 Release. For purposes of this Agreement, the
“Release” shall mean a written release of any and all claims against the Company
or its affiliates, with respect to all matters arising out of the Executive’s
employment with the Company, in such form as provided by the Company in its sole
discretion.

 

(r)                                    Restriction Period.  For purposes of this
Agreement, “Restriction Period” shall mean (i) the CIC Severance Term after a
CIC Termination and (ii) the Severance Term after the Executive’s termination of
employment for any reason other than a CIC Termination.

 

(s)                                   Target Incentive Bonus.  For purposes of
this Agreement, “Target Incentive Bonus” shall mean the Executive’s target
annual incentive bonus amount (measured at the target level, identified “goal”
target or other similar target, without taking into account any incentive
override for above goal performance, or any project-specific or other
non-standard incentives) as in effect under the Company’s applicable annual
incentive plan for the year of the Executive’s

 

3

--------------------------------------------------------------------------------


 

termination of employment.  In the event that the Company has notified the
Executive in writing that the Executive will be eligible for a Target Incentive
Bonus for the year of termination of employment, but a plan has not yet been put
into effect, the Target Incentive Bonus shall be the prior year’s target annual
incentive bonus amount.

 

(t)                                    Severance Term. For purposes of this
Agreement, “Severance Term” shall mean the period set forth as such on
Exhibit A.

 

2.                                      Term.  This Agreement shall commence on
the Effective Date and shall continue until the third anniversary of the
Effective Date, unless sooner terminated pursuant to the terms of this Agreement
(the “Term”).  The Term shall be automatically extended and renewed for a period
of one (1) year from the end of the Term (the “Renewal Date”) unless either the
Company or the Executive gives written notice of non-renewal to the other Party
at least ninety (90) days prior to the end of the Term, in which event this
Agreement shall terminate at the end of the Term.  Subject to the termination
provisions contained herein, if this Agreement is renewed on the Renewal Date
for an additional one (1) year period, it will automatically be renewed on the
anniversary of the Renewal Date and each subsequent year thereafter (the “Annual
Renewal Date”) for a period of one (1) year, unless either Party gives written
notice of non-renewal to the other at least ninety (90) days prior to any Annual
Renewal Date, in which case this Agreement will terminate on the Annual Renewal
Date immediately following such notice.

 

3.                                      Termination of Employment Without Cause;
Resignation for Good Reason.  If the Executive’s employment is terminated by the
Company without Cause or by the Executive for Good Reason, the provisions of
this Section 3 shall apply.

 

(a)                                 The Company may terminate the Executive’s
employment with the Company at any time without Cause upon not less than thirty
(30) days’ prior written notice to the Executive and the Executive may resign
for Good Reason.

 

(b)                                 Unless the Executive complies with the
provisions of Section 3(c) below, upon termination of employment under
Section 3(a) above, no other payments or benefits shall be due under this
Agreement to the Executive other than the Accrued Obligations.

 

(c)                                  Notwithstanding the provisions of
Section 3(b) above, upon termination of employment under Section 3(a) above, if
the Executive executes and does not revoke the Release, and so long as the
Executive continues to comply with the provisions of Section 9 below, in
addition to the Accrued Obligations, the Executive shall be entitled to receive
the following:

 

(i)                                     Continuation of the Executive’s Base
Salary for the Severance Term, at the rate in effect for the year in which the
Executive’s date of termination of employment occurs, which amount shall be paid
in regular payroll installments over the Severance Term;

 

(ii)                                  If the Executive timely and properly
elects health continuation coverage under COBRA, then continued health
(including hospitalization, medical, dental, vision etc.) insurance coverage
substantially similar in all material respects as the coverage provided to other
Company employees for the Severance Term; provided that the Executive shall pay
the Monthly COBRA Costs, the period of COBRA health care continuation coverage
provided under

 

4

--------------------------------------------------------------------------------


 

section 4980B of the Code shall run concurrently with the Severance Term, and
notwithstanding the foregoing, the amount of any benefits provided by this
subsection (c)(ii) shall be reduced or eliminated to the extent the Executive
becomes entitled to duplicative benefits by virtue of the Executive’s subsequent
or other employment. Notwithstanding the foregoing, if the Company’s making
payments under this Section 3(c)(ii) would violate any nondiscrimination
rules applicable to the Company’s group health plan under which such coverage is
made available, or result in the imposition of penalties under the Code or the
Affordable Care Act, the Parties agree to reform this Section 3(c)(ii) in a
manner as is necessary to comply with such requirements and avoid such
penalties; and

 

(iii)                               Reimbursement for reasonable fees and costs
for outplacement services incurred by Executive within the Outplacement Benefit
Term, promptly upon presentation of reasonable documentation of such fees and
costs, subject to the Outplacement Maximum. All requests of Executive for
reimbursement must be submitted to the Company within thirty (30) days of the
date incurred.

 

4.                                      Death.  If the Executive’s employment is
terminated by reason of the Executive’s death, then the Executive’s estate shall
be entitled to receive the following:

 

(a)                                 The Accrued Obligations;

 

(b)                                 An amount equal to the Executive’s Base
Salary for the Severance Term, at the rate in effect for the year in which the
Executive dies, which amount shall be paid in a single lump sum as soon as
reasonably practicable following the Executive’s death; and

 

(c)                                  All outstanding equity grants held by the
Executive immediately prior to the Executive’s death which vest based upon the
Executive’s continued service over time shall accelerate, become fully vested
and/or exercisable, as the case may be, as of the date of the death and all
outstanding equity grants held by the Executive immediately prior to death which
vest based upon attainment of performance criteria shall remain subject to the
terms and conditions of the agreement evidencing such performance-based award.

 

5.                                      Disability.  If the Executive’s
employment is terminated by the Company by reason of, subject to the
requirements of applicable law, Disability, then upon the Executive’s date of
termination of employment, no payments shall be due under this Agreement, except
that the Executive shall be entitled to the Accrued Obligations.

 

6.                                      Cause.  The Company may terminate the
Executive’s employment at any time for Cause, in which event all payments under
this Agreement shall cease.

 

7.                                      Change in Control.

 

(a)                                 CIC Termination.  Notwithstanding anything
to the contrary herein, if there is a CIC Termination, then the provisions of
this Section 7 shall apply.

 

5

--------------------------------------------------------------------------------


 

(i)                                     Unless the Executive complies with the
provisions of Section 7(a)(ii) below, upon CIC Termination, no other payments or
benefits shall be due under this Agreement to the Executive other than the
Accrued Obligations.

 

(ii)                                  Notwithstanding the provisions of
Section 7(a)(i) above, upon CIC Termination, if the Executive executes and does
not revoke the Release, and so long as the Executive continues to comply with
the provisions of Section 9 below, then, in addition to the Accrued Obligations,
the Executive shall be entitled to receive the following:

 

(A)                               Severance benefits in an amount equal to the
product of (1) and (2) where (1) is the sum of Executive’s Base Salary and the
Executive’s Target Incentive Bonus in effect immediately prior to the Executive’
termination of employment divided by twelve and (2) is the number of months in
the CIC Severance Term.  This amount shall be paid in a single lump sum
following the Executive’s termination of employment, provided, however, that for
a termination of employment prior to a Change in Control, the difference between
this amount and any amount paid under Section 3(c)(iii) shall be paid in a
single lump sum following the Change in Control, at which time payments under
Section 3(c)(iii) shall cease;

 

(B)                               COBRA continuation benefits as set forth in
Section 3(c)(ii), except that the Severance Term shall be the CIC Severance
Term; provided, that if the CIC Severance Term exceeds eighteen (18) months and
the Executive secures an individual policy for health coverage (including for
Executive’s spouse and dependents where applicable), then the Company will
reimburse the Executive for the monthly cost of such coverage for the period, if
any, commencing on the first day following the eighteen (18) month period and
ending after the end of the CIC Severance Term; and further provided that the
reimbursement amount for any month shall not exceed the difference between the
premium charged for COBRA continuation benefits under section 4980B(f)(2)(C) of
the Code and the Monthly COBRA Costs;

 

(C)                               All outstanding equity grants held by the
Executive immediately prior to the CIC Termination which vest based upon the
Executive’s continued service over time shall accelerate, become fully vested
and/or exercisable, as the case may be, as of the date of the CIC Termination
and all outstanding equity grants held by the Executive immediately prior to the
CIC Termination which vest based upon attainment of performance criteria shall
remain subject to the terms and conditions of the agreement evidencing such
performance-based award.

 

(D)                               Reimbursement for reasonable fees and costs
for outplacement services incurred by Executive within the Outplacement Benefit
Term, promptly upon presentation of reasonable documentation of such fees and
costs, subject to the Outplacement Maximum. All requests of Executive for
reimbursement must be submitted to the Company within thirty (30) days of the
date incurred.

 

(b)                                 Application of Section 280G.  If any of the
payments or benefits received or to be received by the Executive (including,
without limitation, any payment or benefits received in connection with a Change
in Control or the Executive’s termination of employment, whether pursuant to the
terms of this Agreement or any other plan, arrangement or agreement, or
otherwise) (all such payments collectively referred to herein as the “280G
Payment”) constitute “parachute

 

6

--------------------------------------------------------------------------------


 

payments” within the meaning of section 280G of the Code and will be subject to
the excise tax imposed under section 4999 of the Code (the “Excise Tax”), then
the 280G Payment shall be equal to the Reduced Amount.  The “Reduced Amount”
shall be either (i) the largest portion of the 280G Payment that would result in
no portion of the 280G Payment being subject to the Excise Tax, or (ii) the
largest portion of the 280G Payment, up to and including the total 280G Payment,
whichever amount, after taking into account all applicable federal, state and
local employment taxes, income taxes and the Excise Tax (all computed at the
highest applicable marginal rate), results in the Executive’s receipt, on an
after-tax basis, of the greater amount of the 280G Payment, notwithstanding that
all or some portion of the 280G Payment may be subject to the Excise Tax.  In
making the determination described above, the Company, in its sole and absolute
discretion, shall make a reasonable determination of the value to be assigned to
any restrictive covenants in effect for the Executive, and the amount of the
280G Payment shall be reduced by the value of those restrictive covenants to the
extent consistent with section 280G of the Code.  If a reduction in payments or
benefits constituting “parachute payments” is necessary so that the 280G Payment
equals the Reduced Amount, then the amounts payable or benefits to be provided
to the Executive shall be reduced such that the economic loss to the Executive
as a result of the “parachute payment” elimination is minimized. In applying
this principle, the reduction shall be made in a manner consistent with the
requirements of section 409A of the Code and where two economically equivalent
amounts are subject to reduction but payable at different times, such amounts
shall be reduced on a pro rata basis but not below zero.  All determinations to
be made under this Section 7 shall be made by an independent accounting firm,
consulting firm or other independent service provider selected by the Company
immediately prior to the Change in Control (the “Firm”), which shall provide its
determinations and any supporting calculations both to the Company and the
Executive within ten (10) days of the Change in Control.  Any such determination
by the Firm shall be binding upon the Company and the Executive.  All of the
fees and expenses of the Firm in performing the determinations referred to in
this Section 7 shall be borne solely by the Company.

 

8.                                      Representations, Warranties and
Covenants of the Executive.

 

(a)                                 Restrictions. The Executive represents and
warrants to the Company that:

 

(i)                                     There are no restrictions, agreements or
understandings whatsoever to which the Executive is a party which would prevent
or make unlawful the Executive’s execution of this Agreement or the Executive’s
employment hereunder, which is or would be inconsistent or in conflict with this
Agreement or the Executive’s employment hereunder, or would prevent, limit or
impair in any way the performance by the Executive of the obligations hereunder;
and

 

(ii)                                  The Executive has disclosed to the Company
all restraints, confidentiality commitments, and other employment restrictions
that the Executive has with any other employer, person or entity.

 

(b)                                 Obligations to Former Employers.  The
Executive covenants that in connection with the Executive’s provision of
services to the Company, the Executive shall not breach any obligation (legal,
statutory, contractual, or otherwise) to any former employer or other person,
including, but not limited to, obligations relating to confidentiality and
proprietary rights.

 

7

--------------------------------------------------------------------------------


 

(c)                                  Obligations Upon Termination of
Employment.  Upon and after the Executive’s termination of employment with the
Company and until such time as no obligations of the Executive to the Company
hereunder exist, the Executive shall (i) provide a complete copy of this
Agreement to any person, entity or association which the Executive proposes to
be employed, affiliated, engaged, associated or to establish any business or
remunerative relationship prior to the commencement of any such relationship and
(ii) shall notify the Company of the name and address of any such person, entity
or association prior to the commencement of such relationship.

 

9.                                      Restrictive Covenants.

 

(a)                                 Non-Competition and Non-Solicitation.  The
Executive acknowledges and recognizes that during the Term, the Executive will
be privy to confidential information of the Company. Accordingly, in
consideration of the promises contained herein and the consideration to be
received by the Executive hereunder (including, without limitation, the
severance compensation described herein, if any), without the prior written
consent of the Company, the Executive shall not, at any time during the Term or
during the Restriction Period, (i) directly or indirectly engage in, represent
in any way, or be connected with, any Competing Business (as hereinafter
defined) directly competing with the business of the Company or any direct or
indirect subsidiary or affiliate thereof in the United States, whether such
engagement shall be as an officer, director, owner, employee, partner, affiliate
or other participant in any Competing Business, (ii) assist others in engaging
in any Competing Business in the manner described in clause (i) above,
(iii) induce or solicit other employees of the Company or any direct or indirect
subsidiary or affiliate thereof to terminate their employment with the Company
or any such direct or indirect subsidiary or affiliate or to engage in any
Competing Business or (iv) induce any entity or person with which the Company or
any direct or indirect subsidiary or any affiliate thereof has a business
relationship to terminate or alter such business relationship.  As used herein,
“Competing Business” shall mean any firm or business organization that competes
(i) with the Company in the development and/or commercialization of data-driven
technology and solutions or pharmacy services to the types of entities now
served or proposed to be served by the Company or (ii) in a business area
planned in writing by the Company before the Executive’s employment termination
date for entry within twelve (12) months of the employment termination date at
the time of the Executive’s termination of employment with the Company. 
Notwithstanding the foregoing restrictions, it shall not be a violation of this
Section 9(a) for the Executive to own a five (5%) percent or smaller interest in
any corporation required to file periodic reports with the United States
Securities and Exchange Commission, so long as Executive performs no services or
lends any assistance to such corporation.

 

(b)                                 The Executive understands that the foregoing
restrictions may limit the Executive’s ability to earn a livelihood in a
business similar to the business of the Company or any subsidiary or affiliate
thereof, but the Executive nevertheless believes that the Executive has received
and will receive sufficient consideration and other benefits as an employee of
the Company and as otherwise provided hereunder to justify clearly such
restrictions which, in any event (given the Executive’s education, skills and
ability), the Executive does not believe would prevent the Executive from
earning a living.

 

8

--------------------------------------------------------------------------------


 

(c)                                  Non-Disparagement.  The Executive shall not
disparage the Company or their respective officers, directors, investors,
employees, and affiliates or make any public statement reflecting negatively on
the Company or their respective officers, directors, investors, employees, and
affiliates, including (without limitation) any matters relating to the operation
or management of the Company, irrespective of the truthfulness or falsity of
such statement.  The Company shall instruct and take all reasonable steps to
cause its officers and members of the Board not to disparage the Executive on
any matters relating to the Executive’s services to the Company, business,
professional or personal reputation or standing in the pharmacy industry,
irrespective of the truthfulness or falsity of such statement. Nothing in this
section shall prohibit the Parties from testifying truthfully in any forum or to
any governmental agency.

 

(d)                                 Proprietary Information.  At all times the
Executive shall hold in strictest confidence and will not disclose, use, lecture
upon or publish any Proprietary Information (defined below) of the Company,
except as such disclosure, use or publication may be required in connection with
the Executive’s work for the Company, or unless the Company expressly authorizes
such disclosure in writing or it is required by law or in a judicial or
administrative proceeding in which event the Executive shall promptly notify the
Company of the required disclosure and assist the Company if a determination is
made to resist the disclosure.  For purposes of this Section 9(d), “Proprietary
Information” shall mean any and all confidential and/or proprietary knowledge,
data or information of the Company or its respective affiliated entities,
including (without limitation) any information relating to financial matters,
investments, budgets, business plans, marketing plans, personnel matters,
business contacts, products, processes, know-how, designs, methods,
improvements, discoveries, inventions, ideas, data, programs, and other works of
authorship; provided, that it shall not include any information that is known to
the Company to be publicly available.

 

(e)                                  Invention Assignment.  All inventions,
innovations, improvements, developments, methods, designs, analyses, reports,
and all similar or related information which relates to either the Company’s
actual or anticipated business, research and development or existing or future
products or services and which are conceived, developed or made by Executive
while employed by the Company (the “Work Product”) belong to the Company and not
to the Executive.  The Executive shall promptly disclose such Work Product to
the Board and perform all actions reasonably requested by the applicable Board
(whether during or after the Term of this Agreement) to establish and confirm
such ownership (including, without limitation, assignments, consents, powers of
attorneys and other instruments).

 

(f)                                   Return of Property.  Upon the Executive’s
termination of employment with the Company for any reason, voluntarily or
involuntarily, and at any earlier time the Company requests, the Executive will
deliver to the person designated by the Company all originals and copies of all
documents and property of the Company in the Executive’s possession, under the
Executive’s control or to which the Executive may have access.  The Executive
will not reproduce or appropriate for the Executive’s own use, or for the use of
others, any property, Proprietary Information or Work Product.

 

9

--------------------------------------------------------------------------------


 

10.                               Miscellaneous Provisions.

 

(a)                                 Entire Agreement; Amendments.

 

(i)                                     This Agreement and the other agreements
referred to herein contain the entire agreement between the Parties hereto and
supersede any and all prior agreements and understandings concerning the
Executive’s employment by the Company, including but not limited to that certain
Employment Agreement between Executive and the Company, effective April 1, 2017.

 

(ii)                                  This Agreement shall not be altered or
otherwise amended, except pursuant to an instrument in writing signed by each of
the Parties hereto.

 

(b)                                 Descriptive Headings.  Descriptive headings
are for convenience only and shall not control or affect the meaning or
construction of any provisions of this Agreement. When the context admits or
requires, words used in the masculine gender shall be construed to include the
feminine, the plural shall include the singular, and the singular shall include
the plural.

 

(c)                                  Notices.  All notices or other
communications pursuant to this Agreement shall be in writing and shall be
deemed to be sufficient if delivered personally, telecopied, sent by
nationally-recognized, overnight courier or mailed by registered or certified
mail (return receipt requested), postage prepaid, to the Parties at the
following addresses (or at such other address for a party as shall be specified
by like notice):

 

(i)                                     if to the Company, to:

 

Tabula Rasa HealthCare, Inc.

228 Strawbridge Drive

Moorestown, NJ 08057

Attention: Brian W. Adams

 

with a copy to:

 

Morgan, Lewis & Bockius LLP 

1701 Market Street

Philadelphia, PA 19103-2921

Attention: Jeff Bodle, Esq.

 

(ii)                                  if to the Executive, to the address in the
Company’s personnel records.

 

All such notices and other communications shall be deemed to have been delivered
and received (A) in the case of personal delivery, on the date of such delivery,
(B) in the case of delivery by telecopy, on the date of such delivery, (C) in
the case of delivery by nationally-recognized, overnight courier, on the
Business Day following dispatch, and (D) in the case of mailing, on the third
Business Day following such mailing.  As used herein, “Business Day” shall

 

10

--------------------------------------------------------------------------------


 

mean any day that is not a Saturday, Sunday or a day on which banking
institutions in the State of New Jersey are not required to be open.

 

(d)                                 Counterparts.  This Agreement may be
executed in any number of counterparts, and each such counterpart shall be
deemed to be an original instrument, but all such counterparts together shall
constitute but one agreement.  This Agreement may be executed and delivered by
facsimile.

 

(e)                                  Governing Law.  This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of New Jersey applicable to contracts made and performed wholly therein without
regard to rules governing conflicts of law.

 

(f)                                   Non-Exclusivity of Rights; Resignation
from Boards; Clawback.

 

(i)                                     Nothing in this Agreement shall prevent
or limit the Executive’s continuing or future participation in or rights under
any benefit, bonus, incentive or other plan or program provided by the Company
and for which the Executive may qualify; provided, however, that if the
Executive becomes entitled to and receives the severance payments described in
this Agreement, the Executive hereby waives the Executive’s right to receive
payments under any severance plan or similar program applicable to employees of
the Company.

 

(ii)                                  If the Executive’s employment with the
Company terminates for any reason, the Executive shall immediately resign from
all boards of directors of the Company, any affiliates and any other entities
for which the Executive serves as a representative of the Company and any
committees thereof.

 

(iii)                               The Executive agrees that the Executive will
be subject to any compensation clawback, recoupment, and anti-hedging and
pledging policies that may be applicable to the Executive as an employee of the
Company, as in effect from time to time and as approved by the Board or a duly
authorized committee thereof.

 

(g)                                  Benefits of Agreement; Assignment.  All of
the terms and provisions of this Agreement shall be binding upon and inure to
the benefit of and be enforceable by the respective heirs, executors,
administrators, legal representatives, successors and assigns of the Parties
hereto, except that the duties and responsibilities of the Executive under this
Agreement are of a personal nature and shall not be assignable or delegable in
whole or in part by the Executive.  The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation, reorganization
or otherwise) to all or substantially all of the business or assets of the
Company, within fifteen (15) days of such succession, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent as the
Company would be required to perform if no such succession had taken place and
the Executive acknowledges that in such event the obligations of the Executive
hereunder, including but not limited to those under Sections 8 or 9, will
continue to apply in favor of the successor.

 

(h)                                 Waiver of Breach.  No delay or omission by a
party in exercising any right, remedy or power under this Agreement or existing
at law or in equity shall be construed as a waiver

 

11

--------------------------------------------------------------------------------


 

thereof, and any such right, remedy or power may be exercised by such party from
time to time and as often as may be deemed expedient or necessary by such party
in its sole discretion.

 

(i)                                     Severability.  In the event that any
provision of this Agreement is determined to be partially or wholly invalid,
illegal or unenforceable in any jurisdiction, then such provision shall, as to
such jurisdiction, be modified or restricted to the extent necessary to make
such provision valid, binding and enforceable, or if such provision cannot be
modified or restricted, then such provision shall, as to such jurisdiction, be
deemed to be excised from this Agreement; provided, however, that the binding
effect and enforceability of the remaining provisions of this Agreement, to the
extent the economic benefits conferred upon the Parties by virtue of this
Agreement remain substantially unimpaired, shall not be affected or impaired in
any manner, and any such invalidity, illegality or unenforceability with respect
to such provisions shall not invalidate or render unenforceable such provision
in any other jurisdiction.

 

(j)                                    Remedies.  All remedies hereunder are
cumulative, are in addition to any other remedies provided for by law and may,
to the extent permitted by law, be exercised concurrently or separately, and the
exercise of any one remedy shall not be deemed to be an election of such remedy
or to preclude the exercise of any other remedy.  The Executive acknowledges
that in the event of a breach of any of the Executive’s covenants contained in
Sections 8 or 9, the Company shall be entitled to immediate relief enjoining
such violations in any court or before any judicial body having jurisdiction
over such a claim.

 

(k)                                 Survival.  The respective rights and
obligations of the Parties hereunder shall survive the termination of this
Agreement to the extent necessary to the intended preservation of such rights
and obligations.

 

(l)                                     Jurisdiction.  Each of the Parties
hereto hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of any State of New Jersey  state court
or federal court of the United States of America sitting in the State of New
Jersey, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any related agreement or for
recognition or enforcement of any judgment.  Each of the Parties hereto hereby
irrevocably and unconditionally agrees that jurisdiction and venue in such
courts would be proper, and hereby waive any objection that such courts are an
improper or inconvenient forum.  Each of the Parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Each of the Parties hereto irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any related
agreement in any State of New Jersey state or federal court.  Each of the
Parties hereto irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(m)                             Withholding.  All payments under this Agreement
shall be made subject to applicable tax withholding, and the Company shall
withhold from any payments under this Agreement all federal, state and local
taxes as the Company is required to withhold pursuant to any law or governmental
rule or regulation.  The Executive shall bear all expense of, and be solely

 

12

--------------------------------------------------------------------------------


 

responsible for, all federal, state and local taxes due with respect to any
payment received under this Agreement.

 

(n)                                 Compliance with Section 409A of the Code.

 

(i)                                     This Agreement is intended to comply
with section 409A of the Code and its corresponding regulations, to the extent
applicable.  Severance benefits under this Agreement are intended to be exempt
from section 409A of the Code under the “short term deferral” exemption, to the
maximum extent applicable, and then under the “separation pay” exemption, to the
maximum extent applicable.  Notwithstanding anything in this Agreement to the
contrary, payments may only be made under this Agreement upon an event and in a
manner permitted by section 409A of the Code, to the extent applicable.  As used
in this Agreement, the term “termination of employment” shall mean the
Executive’s separation from service with the Company within the meaning of
section 409A of the Code and the regulations promulgated thereunder.  In no
event may the Executive, directly or indirectly, designate the calendar year of
a payment.   For purposes of section 409A of the Code, each payment hereunder
shall be treated as a separate payment and the right to a series of payments
shall be treated as the right to a series of separate payments.  All
reimbursements and in-kind benefits provided under this Agreement shall be made
or provided in accordance with the requirements of section 409A of the Code.
Notwithstanding any provision of this Agreement to the contrary, in no event
shall the timing of the Executive’s execution of the Release, directly or
indirectly, result in the Executive designating the calendar year of payment,
and if a payment that is subject to execution of the Release could be made in
more than one taxable year, payment shall be made in the later taxable year.

 

(ii)                                  Notwithstanding anything herein to the
contrary, if, at the time of the Executive’s termination of employment with the
Company, the Company has securities which are publicly traded on an established
securities market and the Executive is a “specified employee” (as such term is
defined in section 409A of the Code) and it is necessary to postpone the
commencement of any payments or benefits otherwise payable under this Agreement
as a result of such termination of employment to prevent any accelerated or
additional tax under section 409A of the Code, then the Company will postpone
the commencement of the payment of any such payments or benefits hereunder
(without any reduction in such payments or benefits ultimately paid or provided
to the Executive) that are not otherwise paid within the ‘short-term deferral
exception’ under Treasury  Regulations section 1.409A-1(b)(4), and the
“separation pay exception” under Treasury  Regulations section
1.409A-1(b)(9)(iii), until the first payroll date that occurs after the date
that is six (6) months following the Executive’s “separation of service” (as
such term is defined under section 409A of the Code) with the Company.  If any
payments are postponed due to such requirements, such postponed amounts will be
paid in a lump sum to the Executive on the first payroll date that occurs after
the date that is six months following Executive’s separation of service with the
Company.  If the Executive dies during the postponement period prior to the
payment of postponed amount, the amounts withheld on account of section 409A of
the Code shall be paid to the personal representative of the Executive’s estate
within sixty (60) days after the date of the Executive’s death.

 

(o)                                 Full Settlement.  In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive

 

13

--------------------------------------------------------------------------------


 

under any of the provisions of this Agreement and such amounts shall not be
reduced as a result of a mitigation duty whether or not the Executive obtains
other employment.

 

(p)                                 Government Agency Exception. Nothing in this
Agreement is intended to prohibit or restrict the Executive from: (i) making any
disclosure of information required by process of law; (ii) providing information
to, or testifying or otherwise assisting in any investigation or proceeding
brought by, any federal or state regulatory or law enforcement agency or
legislative body, or any self-regulatory organization; or (iii) filing,
testifying, participating in, or otherwise assisting in a proceeding relating to
an alleged violation of any federal, state, or municipal law relating to fraud
or any rule or regulation of the Securities and Exchange Commission or any
self-regulatory organization. In addition, this Agreement does not bar the
Executive’s right to file an administrative charge with the Equal Employment
Opportunity Commission (“EEOC”) and/or to participate in an investigation by the
EEOC.

 

[Signature Page Follows]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date and year first above written.

 

 

TABULA RASA HEALTHCARE, INC.

 

 

 

By:

/s/ Brian W. Adams

 

Name:

Brian W. Adams

 

Title:

CFO

 

 

 

 

 

EXECUTIVE

 

 

 

/s/ Orsula V. Knowlton

 

Orsula V. Knowlton

 

[Signature Page to Change-in-Control and Severance Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Position:                                                 President and Chief
New Business & Marketing Officer

 

Duties:                                                          Serve as the
President and Chief New Business & Marketing Officer of the Company, reporting
to the CEO, with oversight over the Company’s marketing, new business
development, and quality control functions.

 

2018 Base Salary:                                            $450,000

 

2018 Target Incentive Bonus Percent of Base
Salary:                                                75%

 

Term of Severance:                                     24 months

 

Change in Control Severance Term:                                             
24 months

 

Outplacement Benefit Term:                                    12 months

 

Outplacement Maximum Dollars:         $25,000

 

COBRA Length of Coverage Payments:                       24 months

 

--------------------------------------------------------------------------------